Citation Nr: 1219134	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active duty in the Marine Corps from February 1954 to February 1958, and he had active duty in the Air Force from July 1958 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO rating decision that denied service connection for a left ankle disability (listed as residuals of a left ankle fracture).  In April 2012, the Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's osteoarthritis of the left ankle began during active service.  


CONCLUSION OF LAW

Osteoarthritis of the left ankle was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for osteoarthritis of the left ankle.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has a left ankle disability that is related to service.  He specifically maintains that he injured his left ankle during his second period of active duty in the Air Force from July 1958 to July 1962.  He reports that while he was stationed at Westover Air Force Base in Massachusetts in the winter of 1960 or 1961, he was assigned to work with an MD-3 power unit which involved powering up aircraft on the flight line.  He indicates that he was up on an MD-3 unit and checking the fuel on an aircraft and that when he came off the MD-3 unit, which was a four-foot drop, he inadvertently landed on an electrical power cable and wrenched and fractured his left ankle.  He reports that he was in a left ankle cast for four weeks at that time.  The Veteran maintains that he suffered from left ankle problems during service and that he has had left ankle problems since service.  

As noted above, the Veteran had active duty in the Marine Corps from February 1954 to February 1958, and he had active duty in the Air Force from July 1958 to July 1962.  

The Veteran's service treatment records for his period of active duty in the Marine Corps from February 1954 to February 1958 do not show complaints, findings, or diagnoses of any left ankle or left foot problems.  

His service treatment records for his period of active duty in the Air Force from July 1958 to July 1962 are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

Post-service private and VA treatment records show treatment for variously diagnosed left ankle problems.  

A December 2004 private radiological report from Templeton Imaging Medical Corporation., Inc., as to the Veteran's left foot, states that he was evaluated for a stress fracture of the second metatarsal of the left foot.  The impression was no evidence of fracture or dislocation and atherosclerotic vascular disease.  

A June 2006 treatment report from W. F. Sima, M.D., indicates that the Veteran reported that he had no real complaints, as to either of his feet, except for swelling in his left foot.  He stated that he used diabetic shoes with orthotics.  The Veteran indicated that he had left ankle swelling after weight-bearing activities.  Dr. Sima reported that X-rays of the Veteran's left ankle demonstrated severe degenerative changes of the tibiotalar joint, laterally, with tilt, as well as osteochondroma to the distal fibula.  The impression included left ankle osteoarthritis.  

A June 2007 radiological report from Templeton Imaging Medical Corporation., Inc., notes that four views of the Veteran's left ankle were obtained for an indication of a left ankle sprain.  As to a conclusion, the examiner reported that a well-corticated bone density was present adjacent to the lateral malleolus and was felt to represent an old avulsion injury or an accessory ossification center, and that there was a more recent superimposed avulsion injury that was also a possibility given the adjacent soft tissue swelling.  The examiner reported that there were also degenerative changes of the tibiotalar joint with asymmetric joint space narrowing at the lateral aspect.  

A June 2008 treatment report from N. Ecklund, DPM, reflects that the Veteran was seen with a complaint of left ankle pain.  The Veteran reported that his left ankle pain had been there for several years.  He maintained that he suffered an injury in the armed forces, which was thirty to forty years ago, and that his left ankle had bothered him since that time.  The Veteran reported that he was able to wear an ankle brace to help alleviate his symptoms and that his left ankle only bothered him occasionally.  The diagnoses included left ankle joint arthritis secondary to a previous injury.  

A March 2009 lay statement from the Veteran's wife corroborates that the Veteran sustained a severe fracture of his left ankle while on active duty with the Air Force and stationed at Westover Air Force Base in Massachusetts during his period of service from 1958 to 1962.  The Veteran's wife reported that the injury occurred sometime between 1960 and 1962 and that the Veteran was placed in a plaster cast for four to five weeks.  It was noted that, at that time, the Veteran was required to report to duty on a daily basis using crutches.  

A March 2009 VA treatment entry notes that the Veteran was seen for a routine follow-up.  The examiner indicated that the Veteran had left ankle edema from a prior injury in the service and that he constantly wore a brace for swelling.  It was noted that there would be follow-up in a year or as the occasion required.  The assessment did not specifically refer to a left ankle disability.  

An April 2012 treatment report from Dr. Sima reflects that the Veteran was seen with a chief complaint of left foot and ankle pain.  The Veteran reported that his pain began suddenly with an injury in 1959 or 1960 when he stepped on a power cable.  He stated that he recently tripped on a sidewalk.  As to previous left ankle/foot treatment, the Veteran indicated that he sought out medical care with the armed forced at an Air Force base and that he had tried a (left) ankle brace and diabetic shoes.  The Veteran presently complained of constant (left) ankle and foot pain.  He described the pain as sharp and reported that it was located laterally and would radiate to the lateral ankle.  The Veteran indicated that he had intermittent ankle swelling.  It was noted that there was no numbness associated with the (left) foot.  The Veteran reported that the pain was worse with activity, standing, walking on unlevel ground, and gardening.  He indicated that he had left ankle stiffness, an inability to fully bend the ankle, as well as cracking and clicking.  The Veteran maintained that he had suffered multiple (left) ankle sprains without major injury since 1960.  The impression was osteoarthritis of the left ankle, severe.  Dr. Sima commented that the Veteran's (left) ankle arthritis could have been caused by an ankle injury in 1960.  

The Board observes that the Veteran's service treatment records for his period of active duty in the Marine Corps from February 1954 to February 1958 do not show treatment for any left ankle or left foot problems.  The Board observes that the Veteran's service treatment records for his second period of active duty in the Air Force from July 1958 to 1962 are unavailable and were reportedly destroyed in the 1973 fire at the NPRC.  The Board observes, however, that the Veteran and his wife have provided credible statements and testimony that he suffered a left ankle injury during his second period of service from July 1958 to 1962 while stationed at Westover Air Force Base in Massachusetts.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board also notes that the medical evidence of record shows that the Veteran has been treated for variously diagnosed left ankle disabilities, to specifically include osteoarthritis of the left ankle.  The Board further observes that a June 2008 treatment report from Dr. Ecklund notes that the Veteran maintained that he suffered an injury to his left ankle thirty to forty years earlier while serving in the armed forces.  Dr. Ecklund related diagnoses that included left ankle joint arthritis secondary to a previous injury.  A March 2009 VA treatment entry also included a notation that the Veteran had left ankle edema from a prior injury in the service.  Moreover, the Board notes that a recent April 2012 report from Dr. Sima reflects that the Veteran reported that his injured his left ankle in 1959 or 1960 when he stepped on a power cable.  The impression was osteoarthritis of the left ankle, severe.  Dr. Sima specifically commented that the Veteran's (left) ankle arthritis could have been caused by an ankle injury in 1960.  The Board observes that there is no negative medical evidence of record concerning the etiology of the Veteran's claimed left ankle disability.  

The Board notes that because the Veteran is competent to report a left ankle injury during his second period of active duty in the Air Force from July 1958 to July 1962; left ankle symptoms in service; continuous left ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current osteoarthritis of the left ankle to the Veteran's injury during his second period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has osteoarthritis of the left ankle that had its onset during his second period of active duty in the Air Force from July 1958 to July 1962.  Osteoarthritis of the left ankle was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for osteoarthritis of the left ankle is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


